Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                      Detailed Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-6, 9-11, 13-18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (2019/0278339) and the Well Known Prior Art MPEP 2144.03.

     With respect to claim 1, Cooper teaches a method comprising a user equipment
 (computer 100)  and a user of the computer intending to engage with the computer. Cooper teaches a human presence sensor 128, see paragraph 20. The human presence sensor 128 detects when a user intends to engage utilization of the computer device.  The computer has outward world camera 124 which monitors the presence of a person(s) around the computer, see para. 18 and  para. 20, lines 10-21.   The processor for running camera 128 is in sleep mode, see para. 14, until the user attempts to 

      What Cooper does not teach is  the use of radar data to detect when a user is about to engage electronic equipment. 
     Cooper does provide a motivation for a human presence detector 128. It appears that the description of the detector is broad enough to cover radar or other object detecting systems.  Therefore, the applicant should take Official Notice that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use radar, LIDAR,  IR, NIR, or other well known object  detecting systems, for  assisting in the determination of when a user is about to engage the utilization of electronic equipment. 

     With respect to claims 2 and 16, Cooper teaches a human presence sensor 128 which detects when a user is leaning toward the equipment and sensor 122 or 124 

     With respect to claims 3 and 17, Cooper teaches  the use of a gyroscope (para. 31, lines 1-9) as the sensors for  determining the surrounding of the electronic device 100 (see para. 31, lines 1-10). As discussed at paras. 18, 20 and 21, sensors were used to monitor  the state of the engagement of the user with the device. 
     
     What is not taught by Cooper is the specific use of the inertial measuring unit, however, it is well known to one of ordinary skill in the art or would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to substitute one form of inertial monitoring device such as an IMU in place of a gyroscope for at least the reason that they are all well known devices for monitoring  the movement and orientation of  the devices for which they are inserted. 
     Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  that the gyroscope is used as sensors for monitoring the movement of the computer 100 and that movement, like human presence sensor 128, is used to take the computer out of the sleep mode and transition it to  an intermediate or full power mode.

      With respect to claim 4, Cooper teaches a first time period, which corresponds with  the detection or monitoring the user approaching or  with the intent of utilizing the computer 100.  Thereafter, Cooper teaches performing an authentication process with 
     With respect to claim 5, Cooper teaches the use of facial recognition via the computer 100 and camera 124 for authentication of the user, see para. 18, especially lines 20-31.

     With respect to claim 6, Cooper teaches  inner  camera 122 and world camera 124 in combination with human presence detector 128.

     With respect to claim 9,  Cooper teaches all of the subject matter upon which the claims depend except for the specific use of radar systems gathering radar data. 
     What Cooper does not teach is  the use of radar data to detect when a user is about to engage electronic equipment. 
     Cooper does provide a motivation for a human presence detector 128. It appears that the description of the detector is broad enough to cover radar or other object detecting systems.  Therefore, the applicant should take Official Notice that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use radar, LIDAR, IR, NIR, or other well known object  detecting systems, for  assisting in the determination of when a user is about to engage the utilization of electronic equipment. 

     With respect to claim 10, Cooper teaches  a touch display, see para. 12, lines 12-13.  It appears that to access the touch display, the lid has to be opened. From paragraphs 

      With respect to claim 11, Cooper teaches all of the subject matter upon which the claim depends, as set forth in  the rejection to claim 1. What was not set forth was the use of radar data used to detect the engagement of the user with the equipment. 
     Cooper does provide a motivation for a human presence detector 128. It appears that the description of the detector is broad enough to cover radar or other object detecting systems.  Therefore, the applicant should take Official Notice that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use radar, LIDAR, IR, NIR, or other well known object  detecting systems, for  assisting in the determination of when a user is about to engage the utilization of electronic equipment. 

     With respect to claims 13 and 20, Cooper teaches a second power state (intermediate state) in which a user can utilize the computer to start the authentication process, for example, through voice commands.  Cooper teaches a third power state (full power) in which the lid of the laptop is open  and authentication using facial recognition may be executed. 
   While the claims recite authorization in the third state, it appears the  invention of    Cooper contemplates the authentication in both the second and third power states.




     With respect to claim 14, Cooper teaches performing authentication using facial recognition. Cooper teaches a memory as described in para. 105 for storing the data obtained from the system to perform the computer functions, which includes, authentication.  Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to store facial features in a memory as set forth by Cooper for authenticating the user to utilize the computing device. 

     With respect to claim 15, Cooper teaches an apparatus, illustrated by figure 1, having a sensor 128 for detecting the presence of a user. Cooper teaches processor for facilitating an authentication process (see paragraphs 18, 20 and 21). Cooper teaches a low power processor and a main processor, see para. 14 (see also figure 19), and  a memory system, (paragraph 100), see also figure 19.  Cooper teaches  wherein the apparatus is configured to  determine an intent  of a user to engage electronic device (computer 100) by use of human presence detectors 128.    Cooper teaches, in response to detecting the presence of a user to engage the computer, see para. 18, 20, 

      What Cooper does not teach is  the use of radar data to detect when a user is about to engage electronic equipment. 
     Cooper does provide a motivation for a human presence detector 128. It appears that the description of the detector is broad enough to cover radar or other object detecting systems.  Therefore, the applicant should take Official Notice that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the 

     With respect to claim 18, Cooper teaches that when the laptop lid is closed,  changing the power level to full power to power the primary display  when the lid is open. When the lid is closed, the primary display is turned off, see para. 14, last 10 lines of the para. In the second power mode, the lid is turned off, allowing the user to authenticate using voice recognition instead of facial recognition.  

Claims  7  and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Neves Creto 20210019441 (Creto).

    With respect to claim 7,  Cooper teaches all of the subject matter upon which the claim depends except for  the use of IR to detect a user’s face at low light.
      Creto teaches using facial recognition, (para. 36, lines 1-5) and using IR sensors  for detecting the user of computing device 102, see para. 33 (entire).  The user of IR sensors can detect an image when ambient lighting in low. 
     Since, Cooper and Creto are both directed to  the detection of a user approximate to a computing device,  and identifies the user by facial recognition, the purpose of using an IR sensor would have been recognized by Cooper as set forth by Creto.


     With respect to claim 8,  the combination of Cooper and Creto teaches the user of an IR sensor in a facial recognition  environment.  What is not specifically stated but inferred is the depth map. 
Cooper teaches a mass storage map, disclosed at para. 105 and Creto teaches a storage map 120.  Since the camera is sensing in 3D, depth perception is inferred. In  both Cooper and Creto,  the  world camera 124 and IR sensor  reads not only data of the user but also other people around the user of the electronic device. Depth perception is inferred when identifying other people behind or around the user. 
 
                         Claims Objected As Containing Allowable Matter

Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664